Case 4:20-mj-01069-DLC Document 48-1 Filed 08/07/20 Page 1 of 14




                EXHIBIT A
Case 4:20-mj-01069-DLC Document 48-1 Filed 08/07/20 Page 2 of 14




                                                   [Document 1




                      EX-Taylor, M.-00801
       Case 4:20-mj-01069-DLC Document 48-1 Filed 08/07/20 Page 3 of 14




                                                                                     Your checking account
Bank of America
PROMOTE FOX LLC   I   Account 11   5252   I   October 1, 2019 to October 31, 2019




Deposits and other credits
Date       Description                                                                                             Amount




10/09/19   WIRE TYPE:WIRE IN DATE: 191009 TIME:0651 ET TRN:2019100900252988                                    540,000.00
           SEQ:282439030/220899 ORIG:M. CARLOS GHOSN BICHARA ID                     9808 SND BIC:F[50C
           BANK USA, NA I0:0108 PMT DET:FRI091090 RPTKCN4INVOICE 2019003

10/25/19   WIRE TYPE:WIRE IN DATE: 191025 TIME:1016 ET TRN:2019102500308938                                    322,500,00
           SEQ:298534689/387709 ORIG:M. CARLOS GHOSN BICHARA ID:                    9808 SND BK:HSBC
           BANK USA, NA ID:0108 PMT DET:FRI251090 NRABIM8INVOICE 83




                                                                                                         Page 3 of 6




                                              EX-Taylor, M.-00802
Case 4:20-mj-01069-DLC Document 48-1 Filed 08/07/20 Page 4 of 14




                                                   Oocument 2




                      EX-Taylor, M.-00803
     Case 4:20-mj-01069-DLC Document 48-1 Filed 08/07/20 Page 5 of 14




WIRE REFERENCE NUMBER                                                    2019282439030
PAYMENT TYPE                                      Chips Debit
STATUS                                            Processed
ACCOUNT NUMBER
OFFSETTING PARTY ID                                                IIIIIIIIIII MI IIIMI2EI
TRANSACTION DATE                                 IIII IIIIII I IIIIII           E=
AMOUNT                                                                        540,000.00
PAYMENT TYPE                                     1:211
TID                                              LA 31
DEBIT PARTY                                       HOC FRANCE SA

DEBIT PARTY ADDRESS                               75419 PARIS CEDEX 08 FRANCE FR
DEBIT PARTY ADDR 2
DEBIT PARTY ADDR 3

CREDIT PARTY                                      DANK OF AMERICA N.A.

CREDIT PARTY ADDRESS                              100 WEST 33RD STREET

 CREDIT PARTYADEIR 2
 CREDIT PARTY ADDR 3
filiNIC_TOJIANK
   RORTSENTER                                                                      30902
 COUNTRY_CODE                                    IS; I I                II I I • III
 CI RENCf
FIR—                                             II                              1I I

CANCEL REASON




ORIGINATOR
                                                  CCFRFRPPXXX           H5BC
                                                  FRANCE           ATTN
                                                  TRAITEMENTS         103 AVENUE
                                                  DES CHAMPS ELYSEES 75419 PARIS
ORIGINATOR BANK                                   CEDER 08



                                                  111.1115252               PROMOTE

BENEFICIARY
                                                  FOX LLC
                                                  HARVARD MA 01451
                                                                    •

BENEFICIARY BANK



SENDER_BANK_CORRESP                               INVOICE 2019003



RECEIVER_BANK_CORRESP
15ENDER_RANK                                     II                                  III I
INTERNIEDIARY_BA NIT                             II


ORIGINATOR_SEQB




ORIGINATOR_BANK_SEQ13




BENEFICIARY_SEQB




BENEFICIARY_BANK_SEQB
SENDER_BANK_CORRESP_SEQB
RECVR_BANK_CORRESP_SEDB
INTERMEDIARY_BANK_SEQB




RESTRICTED




                           EX-Taylor, M.-00804
      Case 4:20-mj-01069-DLC Document 48-1 Filed 08/07/20 Page 6 of 14




WIRE REFERENCE NUMBER                              2019298534689,
PAYMENT TYPE               Chips Debit
STATUS
ACCOUNT NUMBER
OFFSETTING PARTY ID
TRANSACTION DATE
AMOUNT                                                 322,500.00
PAYMENT TYPE
TID

DEBIT PARTY                HSBC FRANCE SA

DEBIT PARTY ADDRESS        75419 PARIS CODES 08 FRANCE FR
DEBIT PARTY ADDR 2
DEBIT PARTY ADDS 3

CREDIT PARTY               BANK. OF AMERICA N.A.

CREDIT PARTY ADDRESS       100 WEST 33RD STREET

 CREDIT PARTY ADDS 2
'CREDIT PARTY ADDS)
 BANE_TO.BANK
 PROFIT_CENTER                                             30902
'COUNTRY_CODE
 CURRENCY



CANCEL REASON




ORIGINATOR
                           CCFRFRPPXXX           HSBC
                           FRANCE           ATTN
                           TRAITEMENTS         103 AVENUE
                           DES CHAMPS ELYSEES 75419 PARIS
ORIGINATOR BANK            CEDEX OR




BENEFICIARY




BENEFICIARY BANK



SENDER_BANK_CORRESP        INVOICE 83



 RECEIVER_BANK_CORRESP
(SENDER_BANK
 INTERNIEDIARY_BANK




0RIGINATOR_SECIB




ORIGINATOR_BANK_SEQB




BENEFICIARY_SEQB




BENEFICIARY_BANK_SE08
SENDER_BANK_CORRESP_SEQB
RECVR_BANK_CORRBP_SECIEI
INTERIVIEDIARY_BANK_SEQB




RESTRICTED




                                                     EX-Taylor, M.-00805
Case 4:20-mj-01069-DLC Document 48-1 Filed 08/07/20 Page 7 of 14




                                                   0ocument 3




                      EX-Taylor, M.-00806
                Case 4:20-mj-01069-DLC Document 48-1 Filed 08/07/20 Page 8 of 14




                                                                                                                                                   III II II
                                                                   Certified Copy of Limited Liability
    .BankofArnerica"9"
                    .Ze`                                           Company Resolutions Opening and
                                                                   MaintainIng Deposit Accounts and Services
                                                                                                                                   1111111111111111111                       Ilf•
     ItATOCOltAbIERICA,K.4.
                         . (TICE '11/11\10;




     Bank Number
     Account Number          II               252                                              Account Number
                                              265
                             •                278'


    Name of Limited Liability Company                Promote Fox L1_0
     I, the undersigned, hereby certify to         Bank of Arrierioa, N.k.                                                                    , that I arr; eAlte

    Titlo   •
                PeAcr Toviltr
                       , ,
                                               .                                                    end the designated keeper of the records and minutes lif
                 .
,   Promote FoX LLC                                     ' ' ,a limited liability company CI professional limited liability company 'duly organized and existing
                                  .
    under the laws of tlie.State of           ..tv i aSstho'kuvektv . . , . (the "Comp'any'); that 1 have full authority to manage, represent, sign for end bind
    the Comply, thaLlhe following is a true copy ofresolutions duly adopted by a majority of the members/managers of said CoMpany at a meeting duly held on the
      . . day of         .•          .                      e            . , . at which a quorum was present and tided throughout or adopted by the written donscra of
    a majority qf the Members/managers; and that such resolutions are in full force and effect and ink not been amended oerescinded.

    1. ResoIVail, that ' Bank of America, N.A.                                                                                           (the"Bank") is hereby designated
    as a depository °fine Companywid that deposit accounts and/or iimq deposits (CDs) to be opened end maintained in the name of this Company with the nankin
    accordance with the tensed of the Bank's Deposit- Agreement and Diseletures and the applicable rules and regulations for such. accounts; that any one of the
    frilloDing rnembers, mapaers, or employees of this,Corripany:
                                  r-8(-
                                 d\0                                                          /001nac
    Nameg                                                                                  Tioyst   ttis
                )I   rster . •—r—NPOr
    Name                                                                                   Title/Status

    Name                                                                                  Title/Status

    Name                                                                                  Title/Status
    is hereby authorized, on 'behalf of this•Company and its name, to execute and sign any application, deposit agreement, signature earl! and any other documentation
    required by Durkin open said accounts; to sign checks, drafts, notes, bills of exchange, acceptances, time deposits (CDs) or other orders for payment of money; to
    endorte checks, drafts:notes, bills, time deposits (CDs) or olher instrumenjs,owned or held by this company for deposit with Bank or for collection or discount by
    Bank; to accept, drafts, acceptances, and other instruments payable at Bank; to place orders with Bank for the purchase and sale of foreign currencies on behalf of
    this'Comprmy; to cxceute and deliver an electronic fundlransfers agreement and to make transfers or withdrawals by electronic transfer on behalf of the Company;
    to obtain DTI access device (including bat not limited to a card, code, or plher means of access to the Commul's accounts) Mat may be used for the purpose of
    initiating electronic/bind transfers [Company agrees.and-ocknowiedges that neither the Electronic Funds Transfer Act (15 LI.S.C. 160 et seri) nor Regulation B. (12
    C.P.R. Part 205) are applicable to any shah access device]; to establish and maintain a night deposit relationildp; to execute and deliver a wire transfer agreement
    and'to request, onto appoint and delegate from time to tinie.such persons.Who may request, wires of funds; to enter into any agreements with Ilic Bank for the
    provision by Bank of various Treasury Mairagement services to this Company as such member, manager or employee may determine, in his or her sole discretion,
    and to. sigh any and all documents and take all. actions required by Bdnk relative to such Treasury Managerricnt services or the perforMenee of the Company's
    obligations thereunder, and that any sueh Treasury Management agreement(s) shall remain in full force and effect until written notice to terminate given In
    'warrant:0 With the tenns of any such agreement shall have been received by Bank and that such termination shell not affect any action taken by the Bank prior to
    such tbrmination; to rent or lenic a safe•deposit box Rom Bank, to exedula the rental agreement or lease, to enter the safe deposit box and to terminate the rental
    agreement or lease; to take Whatever other actions or enter into whatever otheragreements Meting to the accounts.or investment of Rinds in such accounts with
    Bank and•to execute, amenitsupplement and deliver to Bank such agreements on behalf of the Componyurnin such terms and cottditions as such member, manager
    or employee may deem appropriate and to appoint and delegate, from time to time, such person(s) who may be authorized lo enter into such agreements and take ally
    other•actions pursuant to such agreements in connection with said accounts that the member, manager or employee deems necessary; and to waive presentment,
    demand, protest, and notice ofprotest or dishonor of any check, note, bill, theft, or other instrument made, drawn or endorsed by this Compuny; end

    2. Fegthr. Rest:rivet-Joliet the,Benk be and is hereby authorized to honor, receive, ceitify, pay or exchange for money orders or other instruments all instruments
    sienedn accordance witn the-foregoing resolutions even though such payment may create an overdraft or evert though such instruments may be drawn or endorsed to the
    order of any member, manager or employee signin the same or tendered by such member, manager or employee or a third patty for exchange or cashing, or in payment
    °film individual obligation of such member, manageror employee, or for deposit to such member's, manager's or employee's personal account and Bank shall not be
    required or hounder any obligation to inquire as to the circumstances of the issuance or use of any instment signed lit accordance with the foregoing resolutions or the
    application or disposiliotrofsublrinsinnnent et the proceeds thereof; and, further, that the Bank Is authorized to honor any instructions regarding withdrawals, orders for
    payment or transfer of thuds whether oral, by telephone or electronic means if such withilrawal, orders or transfer are initiated by an above authbrized niember, menage(
    or employee; and



9053-2303NS.I3W 03'2010                                                                                                                           Page 1 of 2
                                                                                                                                                                      esalimb




                                                                     EX-Taylor, M.-00807
          Case 4:20-mj-01069-DLC Document 48-1 Filed 08/07/20 Page 9 of 14




                                                                                                                              III 111111             1111111111111111
 Account Number      II.15252                                                             Account Number
                             5265
                             5278

 3, Further Resolved, that the Bank be and Is hereby requested, authorized and directed to honor and to treat as authorized, checks, drafts or other orders for
 the payment of money drawn or purportedly drawn in this Company's nuns; including those 'payable to the individual order of say person whose name appears
 thereon as signer thereof, when bearing or purporting to bear the facsimile signature of an member, manager or employee authorized in the foregoing resolutions and
 the Bank shall be entitled to honor, to treat as authorized, and to charge this Company for such checks, drafts, or other orders regardless of by whom or by what
 means the actual or purported facsimile signature thereon may have been affixed thereto, if such signature resembles the facsimile specimen duly certified to or tiled
 with the Bank by a member/imager of this Company or if such facsimile signature resembles any facsimile signature previously affixed to any check, draft, or
 other order drawn in the Company's name, which check, draft, or other order was accepted and paid without timely objection by the Company, thereby ratifying the
 use of such facsimile signature; and the Company hereby indemnifies and holds the Bank harmless-against any and all loss, cast, damage or expense suffered or
 incurred by the Bank arising out of or In any way related to the misuse or unlaw1b1 or unauthorized use by a person ofsuch facsimile signature; end

 4. Further Resolved, filet endorsements for deposit :nay be evidenced by the name of the Company being written or stamped on the check or other
 instrument deposited. without designation of the party making the endorsement, and the Bank is authorized to supply any endorsement on any instrument tendered
  for deposit or collection; and

 5. Further Resolved, that a duly authorized member/manager of this Company shall certify to-the Bank names.and signatures of permit§ authorized to act on
 behalf of this Company undatlJis Coragoing resolutions and shall (ram thrtaAtime hereafter, as chengpa in the idenljty of.said.rnerdbers, managers and employees
 are made, Immediately report, furnish arid certify such changes to theft* and shall submit to the Backe new aecopnt signature card reflectirig such change(s) in
 order to makesueh changes effective and the Bank shall be fully protected, in relying on puch,certifications and shall be indemnified and saved harmless froni any
 claims, demands, expenses, losses, or damages resulting from,.or growing out of, honoring the signature of any member, manager or employee so certified, or
 refusing to honor any signature not so certified; and

 6. Further Resolved, that the foregoing resolutions shall remain in full force and effect and the authority herein given to all of said persons shall remain
 Irrevocable as far as the Bank is concerned until three (3) business days-after the Bank is notified in writing of the revocation or such authority and that receipt of
 such notice shall not affect any action taken by said Bank prior thereto; and

 7. Further Resolved, that all transactions by any member, manager or employee of this Company cells behalf and in its name with the Bank prier to the
 delivery to the Bank of a certified copy of the foregoing resolutions are, in all respects, hereby ratified, confirmed, approved and adopted; and

 S. Further Resolved, that any member/manager be and herbby is, authorized and directed to certify these resolutions to the Bank and that the provisions
 here° fare in conformity with the Articles of Organization and Operadng Agreement of this Company.




 In Witness Whereof, and iniendint ,s;incjihe
                                    t         Company, I havehereunto subscribed my name as a member/manager ofth is Company, this
 day of     "DA 30 20$1                         19 ,




 Member/Manager




 Bank Information
 Date:       ./
 Banking Center Name:

 Associate's Name:

 Associate's Phone Number:




90-53-2303NSBW 03-2010                                                                                                                      Page 2 of 2
                                                                                                                                                                      598HMO




                                                             EX-Taylor, M.-00808
Case 4:20-mj-01069-DLC Document 48-1 Filed 08/07/20 Page 10 of 14




                                                    Document 4




                       EX-Taylor, M.-00809
          Case 4:20-mj-01069-DLC Document 48-1 Filed 08/07/20 Page 11 of 14




Bank of America                                                     Business Signature Card with Substitute Form W-9                       D1



Account Number:                                5252
Account Type:             DDA
Account Title:            PROMOTE FOX LLC
Account Owner:            PETER TAYLOR
Legal Designation: Limited Liability Company
Social Security Number (or) Employer Identification Number                              9395

If this documentwas opened via the customer service phone line, Uwe agree that this account is and shall be governed by the terms and
conditions set forth in the account opening documents mailed to me, as amended from time to time.

     1. T sin the owner of the authorized officer named in the "Owner Information" section and all information in the application is, to the best of
        my knowledge, correct. I am authorized to submit applications and all consents, as applicable, on behalf of all owners or partners of the
        business entity.
     /. I have reviewed, received, consent and agree to be bound by to the deposits Legal Documents and the Electronic Communication
        Disclosure and the System Requirements.
     3. I consent to be contacted at the telephone number(s) I have provided. I agree that Bank of America may use automatic telephone dialing
        systems and prerecorded voice messaging in connection with calls or texts made to any telephone number(s) I provide even if the
        telephone number is a cellular! mobile telephone number for which the called party is charged. I also agree that Bank of America may
        monitor and / or record telephone calls to assure the quality of the service.
     4. I authorize Bank of America to obtain a credit report or other reports or account information from credit or information services agencies to
        help verify the information provided in the application, for consideration of other accounts and services, and for any other lawful purpose
     5. I sip. the Tax Status Certification.

I acknowledge and agree that the electronic signature(s) below evidence my agreement to the terms and conditions set forth in connection with this
account, and my certification (set forth below) of the taxpayer identification number (TIN) on which I want interest reported.
Substitute Form W-9 Certification - Under penalties of perjury, I certify that: (1) The number shown on this form is the correct taxpayer
identification number (or Tam waiting for a number to be issued to me), and (2) lam nol subject to backup withholding because: (A) I am
exempt from backup withholding, or (B) I have not been notified by the Internal Revenue Service (IRS) that lam subject to backup
withholding as a result or a failure to report all interest or dividends, or (C) The IRS has notified me that Lam no longer subject to backup
withholding, and (3) I am a US citizen or other US person (Defined in the W-9 instructions) and, (4) "Lam exempt from FATCA reporting".

           The Internal Revenue Service does not require your consent to any provision of this document other than the certifications
           required to avoid backup withholding.


                                             Report                                   Signature                                           Date
     Tax Identification Number
                                           Interest On
                 9395                                     Customer acknowledgement electronically obtained                          20190301 '

LI   Customerlias indicated Exempt Payee status under Exempt Payee Code
Exemption from FATCA Reporting Code (if any)


Customer Responses

     Customer agrees to terms and conditions?

     Customer is a U.S. citizen?

     Customer is not subject to backup withholding?

     TIN/SSN verified by customer?

     Exempt from FATCA Reporting?

00-53-60271NISBW 03-2016                                                                                                                     Page 1 of 1


                                                       EX-Taylor, M.-00810
                          Case 4:20-mj-01069-DLC Document 48-1 Filed 08/07/20 Page 12 of 14




                                                                                     Business Signature Card                                   1111111111E1111111111
      BANK OF AMERICA, N.A. (THE "SANK")                                             with Substitute Form W-9



 Account'Numher:                                           5252


 Acdount Type:                              IX) Checking.                                    0' Savings                                     0:Certificate of Deposit

 Account Title:                             Promote Fox LLC




                                            -                                                                 .   •
                           II IndlylduaiOWner/Sole Proprietor/Single Member LLC                              1    o' Corporation   I       S Corporation       E   Trust/Estate

                           2: Partnership (Enter t}ipa of partnership): General, LP, LLP or LLLP                               .
      Legal Designation




                          .      ....Limited ,lability Compariy(Enter tax classtficationC:=C orporatIon, S--=S Corporationi PA;Partnership)
                            'Note: Check the appropilete'box in the line -above or the tax cligsification of the single-rriembei• owner. Do not check LLC If the LLC.is clahlfied
                          . as a single-mem)* i_Lc. that is disregarded from the owner uhress the owner of the.110 is another 110 that is not disregarded from the owner '
                             for U.S. fetter-al tax purposes: Otherwise, a single-member LLC that Is disregarded from the owner should check the apprepriate box for the tax -
                             classification of its owner.
                                                                                   .
                             El' Other (Defined in W-9 instrUctibns)                 . •                                                                               •
                                        . ...
                             Exemptions (codes apply only to certain entitles, net Individuals;         Exempt payee code (liaily)               .                       .
                             see IRS InstfuotIonsfor.Form.W-9)                                          Exemption from-FATCA reporting cods Of any)
                             (ApprieS to accounts             . outside thp U,S,)
                                                  . ,muintafned
                                                       .                                                                 -         ..                 - .        ..
                             Employer Identification Number             4 395 '                 '      (or) Social Security Number
                                                                                                                                                                            -
                                                                                                                                      •
' by signIng•below, Uwe acknowledge, agree-and *pent'
  •   To open INS account-and understand this does not change or replace any existing accounts Uwe may have with Bank-of Medea.
  •   This account-1 and will be governed by the terms and condition's set forth In the account opening documents,. Including the Deposit
      Agreement and Disclosures and the' Business Schedule of Feastnd I/we are in receipt of these documents,
  •   The Sank may. change.these documents at any time-by-adding new terms, of deleting-or emending existing terms. The Deposit Agreement
    ' includes-a provision for alternative disputer resolution.
  •   The signatures):will serge as verification for-aby transaction in'sonnectIon with this account, and as the certification (set forth below) of the
      taxpayer identification number (TIN) to which I/We wantinterest repbrted.
  ▪ . Failure to fully complete and return the signature card mairimpact the -ability to receive full FDIC deposit Insurance coverage.

 O Noniesident Alien (NRA) Status: Check this bop If the•account holder of this account is a non US. entity/person (NRA) for U.S. tax
   purpoSes. Have them complete and sign the applicable Forth(s).wre:      -
     Substitute Form W-9: Certification — Under penalties of perjury, I certify.tbat: •
   1. The mobar shown on Dfis form is the correct taxpayer Identification number (or I am waiting fora number to be issued to rile); and
   ?., I am not subject to backup withholding because: (A) I am exempt from backup withholding, or (13) I have not been notified by the internal
       Revenue Service (IRS) that I am subject to baakup withholding as a result of a failure to report all interest or dividends, or (C) the IRS has
       notified ma that lam n'o longer subject to backlit) withholding;.and
   3. I air a U.S. citizen or other U.S. person (Defined in the W-9 instructions); and
 . 4. The FATCA code(s) entered on this form (if any) indicating that I am exempt from FATCA reporting is correct.
                                                                                                                         currently subject to backup wilhholdlnp because you have
 , Certificatioo Instructions: You rilust cross out item 2 abolaff you have beert.notiffed lay the IRS that y-ou are
  • failed to report all interest and dividendspn your tax return; (Please refer to the [IRS instructions for. FormW-9).
                The IRS cloes not require your cooserkt to any provision of this docufnent other than-the certifications required to avoid backup wIthhoiding.

                                   . ..     .                          .
                                                                                                         .    '             - Signature                              Date
      '                      • Printed Name                           '•    Title Of applicable)
                                                                                                           ...-----
     Pets!' Taylor                                .               .                                .                                                           :41.iltlotr611       WA
                                                      ..               ..             .                .•1      .      ..---- . /
                                                                                                                     te„....yor 6.s.                                                C'11
      (9 )1"Nr(Jr                Tpk-.11or                                                                         .           6
                                                                                                                                                           '11 MOtteh
                                                              _
 .                                                                                                                            .        .                   .

                                   •          .               .             .                                        .

     0044-997MW•11-2018                                                                Associate Name:                                               Bank Number:
     NNC                                                                               Financial Center                                              Date:
     6 2018-Bank of America, NA, All Rights Reserved




                                                                                  EX-Taylor, M.-00811
      Case 4:20-mj-01069-DLC Document 48-1 Filed 08/07/20 Page 13 of 14




                                                          Business Signature Card
BANK or AMERICA, N.A. (THE ''BANK")                       with Substitute Form MO

                                                                                                        111111111111
                                                                                                                  1111111111III
Account Number:                                   5252



ATM/Deposit/Debit Card Request

Provided that the account referenced above is eligible to receive Automated Teller Machine (ATM) cards and/or Debit Cards, I/we (as
authorized by the resolutions and/or court documents ancifor other agreements which authorize this account) hereby request the issuance of
such cards to any of the authorized signers on this account




Authorized Signer:                   R3eir
Authorized Signer:                       '- c4f            r•                          Title:

Authorized Signer:                                                                     Title:

Authorized Signer:                                                                     Title:

Authorized Signer:                                                                     Title:




00-14-9297MW 11-2018                                       Associate Name:                                      Bank Number:
NNC                                                        Financial Center'                                    Date:
  2018 Bank of America, N.A. AltRights Reserved
                                                                                                                                             588HA40




                                                         EX-Taylor, M.-00812
Case 4:20-mj-01069-DLC Document 48-1 Filed 08/07/20 Page 14 of 14




          The above is a certified extract.
                  June 16, 2020
Minako Inokura, Public Prosecutor's Assistant Officer
     Tokyo District Public Prosecutors Office




                       EX-Taylor, M.-00813
